Exhibit 99.1 EVALUATION OF THE INTERESTS OF HEAVY EARTH RESOURCES, INC.’s 2012 YEAR-END RESERVE EVALUATION IN THE MORICHITO BLOCK IN THE EASTERN LLANOS BASIN, COLOMBIA (Constant Prices and Costs) Prepared For Heavy Earth Resources, Inc. By Petrotech Engineering Ltd. Effective Date December 31, 2012 1 Table of Contents Letter of Transmittal Table 1 – Summary of Proved and Probable Reserves and Net Present Values of the MorichitoBlock in the Eastern Llanos Basin Definition of Reserves ANH Royalty Rates for Colombia Additional Fiscal Terms in the ANH Exploration and Production Contracts Certificate of Qualification I Geology of the Eastern Llanos Basinand Regional Geology in the Morichito Block II Evaluation of the Morichito Block Figures Description I-1 Three Tectonic Domains in Colombia I-2 Stratigraphic Chart of the Eastern Llanos Basin II-1 Location of the Morichito Block in the Eastern Llanos Basin II-2 Base of C7 Depth Structure Map of the Morichito 5 Well II-3 Log of C7 (5,900 Sand) in the Morichito 5 Well II-4 Top of C1 Depth Structure Map of the Morichito 5 Well II-5 Log of C1 in the Morichito 5 Well Tables Description II-1 Summary of Reserves and Net Present Values of the Morichito Block II-2 Proved Non-Producing Reserves and Net Present Values of the Morichito 5 Well II-3 Proved Non-Producing + Probable Reserves and Net Present Values of the Morichito 5 Well in the C7 Formation II-4 Proved Undeveloped Reserves and Net Present Values of the Morichito 6 Well II-5 Proved Undeveloped + Probable Reserves and Net Present Values of the Morichito 6 Well in the C7 Formation II-6 Proved Producing Reserves and Net Present Values of the Morichito 6 Well II-7 Total Proved + Probable Reserves and Net Present Values of the Morichito 5 & 6 Wells II-8 Total Probable Reserves and Net Present Values of the Morichito 5 & 6 Wells in the C1 and C7 Formations II-9 Probable Undeveloped Reserves and Net Present Values of the Morichito 5 Wells in the C1 Formation Appendix Description A Abbreviations and Conversion Factors B Location Plat of the Morichito Block in the Eastern Llanos Basin 2 PETROTECH ENGINEERING LTD. 7536 Manzanita Place, Burnaby, B. C., Canada V3N 4X1 Phone: (604) mail: johnyu@axion.net April 19, 2013 Ref: 13 - 15 Heavy Earth Resources, Inc. 625 Second Street, Suite 280 San Francisco, CA 94107 Attention:Mr. Grant Draper, President & CEO Gentlemen: Re: Evaluation of the Interests of Heavy Earth Resources, Inc. in the 2012 Year End Proved and Probable Reserves of the Morichito Block in the Eastern Llanos Basin, Colombia At your request, we have prepared an engineering and economic evaluation of the interests of Heavy Earth Resources, Inc. (here-in-after referred to as the "Company") in the 2012 proved and probable reserves in the Morichito Block.The purpose of this report is for year-end filing with the applicable regulatory agencies.The evaluation is prepared using an effective date of December 31, 2012. On January 31, 2012, the Company has acquired Petropuli Ltda., through its wholly-owned subsidiary (Deep Core, Inc.) which has 50% working interest of the Morichito Block.The production is subject to the ANH sliding scale royalty rate for light crude oil (see ANH Royalty Rates) plus Overriding Royalty at 1% of the total production and 4% of the net production. The Exploration and Production (E&P) Agreement on the Morichito Block was executed between Petropuli and Agencia Nacional de Hidrocarburos (ANH), on May 31, 2005 conferring hydrocarbon exploration and exploitation rights to the holder.The contracted area is 23,167 hectares (57,247 acres) and the Company is the operator.Five phases of the work program have been fulfilled.Phase 6 is the remaining phase and has been approved by ANH to exchange the drilling of an exploratory well for shooting 94 km2 of 3-D seismic survey in the northern area of the block.The 3-D seismic survey is to target two exploration targets in the Carbonera Formations.As of year-end date, the seismic survey has been conducted and the processing and interpretation of the data was also completed. The Phase 6 seismic survey was to target two previously 2-D seismic-defined structures and was acquired by April 16, 2012.The seismic field data was sent to Hardin International and the final PSTM (30 x 30 m merged North and original 3-D) was delivered to Rincon Energy on July 16, 2012 for finishing PSTM conditioning and attribute generation.This was completed on August 10, 2012.A total of four additional prospects have been identified as Morichito Norte 1, Morichito Norte 2, Morichito 8 and Bototo prospects.The existing Morichito 5 and Morichito 5B ST prospects are also in the current inventory for a total of six prospects. In Phase 5, the Morichito 5B exploratory well was drilled to explore the deeper Gachetá and Ubaque Formations below the C7 Formation.These potential formations are shown in the seismic data to be underlying the C7 Formation as identified in the Morichito 5 well in Phase 4.However, the Morichito 5B well was never effectively tested due to a poor cement job between the casing and the formation.In order to complete Phase 5, the Company is retargeting this well in a structurally updip location with the drilling of a sidetrack from the Morichito 5B well to determine if it will be a producer.Once this determination is made, the Phase 5 of the work program can then be completed.The side-track drilling of the Morichito 5B is targeting the Gachetá and Ubaque Formations. In Phase 4, an oil discovery was made in the Morichito #5 well in the C7 formation.This well obtained approximately 1,500 barrels of oil during a short-term test from July 27 to August 1, 2011.The Company intends to repair road access and local facilities so that long term testing of the Morichito #5 can be accomplished.Proved and probable reserves have already been assigned to the Morichito 5 discovery. 3 The scope of this evaluation is the 2012 year-end proved and probable reserve only.The resources identified in Phase 6 are not the scope of this study. This evaluation uses the definitions of reserves from the Society of Petroleum Engineers.The net cash flow is calculated at constant prices and costs under SEC new guidelines for prices and costs on the proved and probable reserves, to all future time and after deduction of royalties, capital and operating costs but before income tax deduction.All cash flow data is in U. S. dollars.A summary of the Company’s net share of proved and probable reserves, discounted at 0, 5, 10, 15 and 20% before deduction of income tax is presented as follows: Light & Medium Oil Before Tax NPV @ Reserve 100% Gross Net 0% 5% 10% 15% 20% Category (Mbbl) (Mbbl) (Mbbl) (M$) (M$) (M$) (M$) (M$) Proved Developed Non-Producing Proved Undeveloped Total Proved Probable Total Proved + Probable The average West Texas Intermediate light crude oil price for the twelve months of 2012 was $94.23 per barrel and the Platts Latin American Wire for Vasconia 25° API FOB Coveñas light crude oil was $106.52 per barrel resulting in an average price of $105.12 per barrel for the 23.1° API for the Morichito oil.The 2012 average price is used for this evaluation.The reason for the higher Vasconia oil price is that the exported Colombian oil is being shipped for sales in the European markets and the pricing is based on Brent crude oil price.The gross reserve is the Company’s share of production before royalties and the net reserve is the Company’s share of production after deduction of royalties.The deduction of the ANH royalties for Colombia on the oil is paid in kind. The estimated cash flow values do not represent a fair market value.The abandonment costs of the wells, the salvage values of the equipment, and the environmental clean-up costs have been incorporated at the end of the economic life.In reviewing the resources estimates provided, it should be understood that there are inherent uncertainties and limitations with both the database available for analysis and the interpretation of such engineering and geological data.The judgments used in assessing the resources are considered reasonable given the knowledge of the property reviewed.Pertinent information such as extent and character of ownership of the lease, and all factual data submitted by the Company and the Company's representatives are believed to be true.A field inspection of the properties was not conducted due to the available data. If additional information is required, please advise. Respectfully Submitted, Petrotech Engineering Ltd. Original signed by J. Yu John Yu, P. Eng. 4 Table 1 - Summary of Proved and Probable Reserves and Net Present Values of the Morichito Block in the Eastern Llanos Basin (Constant Case) Effective Date – December 31, 2012 Light & Medium Oil Before Tax NPV @ Reserve 100% Gross Net Royalty Revenue ORRI Capex Opex 0% 5% 10% 15% 20% Category (Mbbl) (Mbbl) (Mbbl) (Mbbl) (M$) (M$) (M$) (M$) (M$) (M$) (M$) (M$) (M$) Proved Developed Non Producing 10 7 Proved Undeveloped 10 7 Total Proved 19 14 Probable Non-Producing – C7 78 39 36 3 2 Probable Undeveloped - C7 78 39 36 3 2 0 Probable - C1 10 7 Total Probable 16 12 Total Proved + Probable 36 26 The recoverable reserve is subject to economic limits. 5 DEFINITIONS OF RESERVES Taken from the Society of Petroleum Engineers September 1, 2007: Crude Oil: A mixture, consisting mainly of pentanes and heavier hydrocarbons that exists in the liquid phase in reservoirs and remains liquid at atmospheric pressure and temperature.Crude oil may contain sulphur and other non-hydrocarbon compounds, but does not include liquids obtained from the processing of natural gas.Classes of crude oil are often reported on the basis of density, sometimes with different meanings.Acceptable ranges are as follows: Light: less than 870 kg/m3 (greater than 31.1o API) Medium: 870 to 920 kg/m3 (31.1o API to 22.3o API) Heavy: 920 to 1000 kg/m3 (22.3o API to 10o API) Extra-heavy: greater than 1000 kg/m3 (less than 10o API) Heavy or extra-heavy crude oils, as defined by the density ranges given, but with viscosities greater than 10, 000 mPa.s measured at original temperature in the reservoir and atmospheric pressure, on a gas-free basis, would generally be classified as bitumen. Natural Gas: A mixture of lighter hydrocarbons that exist either in the gaseous phase or in solution in crude oil in reservoirs but are gaseous at atmospheric conditions.Natural gas may contain sulphur or other non-hydrocarbon compounds. Natural Gas Liquids: Those hydrocarbon components that can be recovered from natural gas as liquids including but not limited to, ethane, propane, butanes, pentanes plus, condensate and small quantities of non-hydrocarbons. Reserves Categories Reserves are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, from a given date forward, based on ● Analysis of drilling, geological, geophysical and engineering data; ● The use of established technology; and ● Specified economic conditions, which are generally accepted as being reasonable, and shall be disclosed. Reserves are classified according to the degree of certainty associated with the estimates. Proved Reserves are those reserves that can be estimated with high degree of certainty to be recoverable.It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves.Probable Reserves are those additional reserves that are less certain to be recovered than proved reserves.It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved + probable reserves.Possible Reserves are those additional reserves that are less certain to be recovered than probable reserves.It is unlikely that the actual remaining quantities recovered will exceed the sum of the estimated proved + probable + possible reserves.Other criteria that must be also met for the classification of reserves are provided in Section 5.5.4.These conditions are ownership, drilling requirements, testing requirements, regulatory considerations, infrastructure and market considerations, timing of production and development, and economic requirements. 6 Development and Production Status Each of the reserves categories (proved, probable, and possible) may be divided into developed and undeveloped categories. a.Developed reserves are those reserves that are expected to be recovered from existing wells and installed facilities or, if facilities have not been installed, that would involve a low expenditure (e.g., when compared to the cost of drilling a well) to put the reserves on production.The developed category may be subdivided into producing and non-producing. Developed producing reserves are those reserves that are expected to be recovered from completed intervals open at the time of the estimate.These reserves may be currently producing or if shut in, they must have previously been on production, and the date of resumption of production must be known with reasonably certainty. Developed non-producing reserves are those reserves that either have not been on production, or have previously been on production, but are shut in, and the date of resumption of production is unknown. b.Undeveloped Reserves are those reserves expected to be recovered from known accumulations where a significant expenditure (e.g., when compared to the cost of drilling a well) is required to render them capable of production.They must fully meet the requirements of the reserves classification (proved, probable, possible) to which they are assigned. In multi-well pools, it may be appropriate to allocate total pool reserves between the developed and undeveloped categories or to subdivide the developed reserves for the pool between developed producing and developed non-producing.This allocation should be based on the estimator’s assessment as to the reserves that will be recovered from specific wells, facilities, and completion intervals in the pool and their respective development and production status. Levels of Certainty for Reported Reserves The qualitative certainty levels contained in these definitions are applicable to “individual reserves entities,” which refers to the lowest level at which reserves calculations are performed, and to Reported Reserves, which refers to the highest level sum of individual entity estimates for which reserves estimates are presented.Reported Reserves should target the following levels of certainty under a specific set of economic conditions: At least a 90 percent probability that the quantities actually recovered will equal or exceed the estimated proved reserves; at least a 50 percent probability that the quantities actually recovered will equal or exceed the sum of the estimated proved + probable reserves; at least a 10 percent probability that the quantities actually recovered will equal or exceed the sum of the estimated proved + probable + possible reserves. A quantitative measure of the certainty levels pertaining to estimates prepared for the various reserves categories is desirable to provide a clearer understanding of the associated risks and uncertainties.However, the majority of reserves estimates will be prepared using deterministic methods that do not provide a mathematically derived quantitative measure of probability.In principle, there should be no difference between estimates prepared using probabilistic or deterministic methods. 7 ANH Royalty Rates and Additional Fiscal Terms in the ANH E&P Contracts The contractor holds the rights to all production, which can be disposed of after paying a royalty at the point where the hydrocarbons are on specifications for transport or use. ANH collects the royalty from the contractor.The royalty is a proportion of the daily gross production based on monthly averages, and it is calculated for each field as follows: Royalty Rate (%) Production Rate (boe/d) Light Crude Gas Onshore Heavy Crude Gas Offshore 0 to 5,000 8 6 5001 to 125,000 s/s 8 – 20 s/s 6.4 –16 s/s 6 – 15 s/s 4.8 -12 125,001 to 400,000 20 16 15 12 400,001 to 600,000 s/s 20 – 25 s/s 16 – 20 s/s 15 – 18.75 s/s 12 - 15 > 600,000 25 20 15 (1) 1 boe 6 Mcf High Price Rights in Clause 39 and Annex D of the ANH E&P Contract When accumulated production rises above 5 MMbbl or when the natural gas is for export market and after five years of production, and when an international reference price of crude is above a trigger level, there is a payment due to ANH for light crude.The payment, Q, is calculated by a formula below: Q (P-Po/P) x S% Q Additional amount of payment to ANH P Actual price of marker crude, West Texas Intermediate Po Trigger price of marker crude, West Texas Intermediate S Percent of Participation WTI Price, P Participation, S% Po < P < 2Po 30% 2Po < P < 3Po 35% 3Po < P < 4Po 40% 4Po < P < 5Po 45% 5Po < P 50% 8 The trigger level depends on the actual quality of the hydrocarbon produced, measured as the gravity API, as follows: API produced Trigger price of 2013, US$/bbl for oil or $/MMbtu for gas < 10 None 10 – 15 15 – 22 22 – 29 >29 Export natural gas < 500 km 500 – 1,000 km >1,000 km or LNG plant The assigned resources do not take into account of the high price rights that ANH can participate on fields that produce over 5 million barrels of oil (see ANH Royalty Rates).Until there is a discovery and the resources can be transferred to reserves, then the estimation of ANH’s additional participation under the high price rights will then be estimated. Right For Use of Land (Clause 38 of ANH Contract) The participants of the Contract are to pay (in $U.S. per hectare) in Exploration Areas as follows: Size of the Area First 100,000 hectares Per hectare over 100,000 Term 18 months 18 months Within Polygons A or B Outside Polygons A or B All Offshore Area at $0.88 Pay in Exploitation Areas (Volume Production – Royalty - % ANH) * $0.133 US per barrel PARTICIPATION IN PRODUCTION, X% in Clause 40 of the ANH Contract The Contractor will pay to ANH an economic right (X%), calculated as a percentage of the production after royalties, which applies only for certain contracts that result from competitive bidding processes.On such participation, the contractor will not pay fees for use of land or rights for High Prices. 9 CERTIFICATE OF QUALIFICATION I, JOHN YU, P. Eng., with an office at 7536 Manzanita Place, Burnaby, British Columbia hereby certify 1.That I am a Consulting Petroleum Engineer employed by Petrotech Engineering Ltd., which company has prepared a report on the interests for Heavy Earth Resources, Inc. in April 2013. 2.That Petrotech Engineering Ltd.'s officers or its employees have no direct or indirect interests, nor do they expect to receive any direct or indirect interest, in the properties or in any securities of Heavy Earth Resources, Inc. 3.That I attended the University of Alberta and that I graduated with a Bachelor of Science in Metallurgical Engineering in 1974.That I am a registered Professional Engineer in the Province of British Columbia, and that I have in excess of thirty-eight years of experience in engineering studies, evaluation of oil and gas properties, drilling, completion, production and process engineering of oil and gas operations and evaluation of mineral properties in Canada, U. S. A., Guatemala, Nicaragua, Colombia, Australia, New Zealand, China, Kazakhstan, United Arab Emirates, Colombia, North Sea, Argentina, Peru, Cameroon, Thailand, Russian Federation, and Indonesia. 4.That a field inspection was not conducted due to availability of published data. Original signed andsealed by J. Yu John Yu, Professional Engineer Reg. No. B. C. - 12068 10 I Geology of the Eastern Llanos Basin and Regional Geology in the Morichito Block Geology of the Eastern Llanos Basin The north-western corner of South America where Colombia is located has experienced different geological events that controlled the distribution, genesis, basin fill and bounding structures of the sedimentary basins.Colombia can be divided into three main tectonic domains as follows: 1. The Eastern region limited to the west by the foothills of the Eastern Cordillera.It consists of a Paleozoic and Precambrian basements with a Paleozoic-Cenozoic sedimentary cover that has undergone mild deformation. 2. The Central region comprised of the Eastern Cordillera, Sierra Nevada de Santa Marta, the Magdalena River valley, and the Central Cordillera, extending as far as the Romeral fault system to the west.A sedimentary-metamorphic cover rest on a Grenvillian basement believed to be accreted to the South American border during Paleozoic time. 3. The Western region located at the west of the Romeral fault system, composed of Mesozoic-Cenozoic oceanic terranes accreted to the Continental margin during Cretaceous, Paleocene, and Neocene. Lower Paleozoic marine and coastal siliciclastic and carbonate sediments are distributed throughout the Eastern region (Llanos Basin) and extend into the Central region (Upper Magdalena Valley).These deposits are very fossiliferous and range from Middle Cambrian to Llanvirnian (Lower Ordovician) in age.Trilobites, brachiopods, and graptolites in grey to black shale are reported from outcrops in the Upper Magdalena Valley and in many wells drilled in the Llanos Basin.In some places, the thermal maturity of these Lower Paleozoic sequences indicates appropriate conditions for hydrocarbon generation. Lower Paleozoic intrusives outcrop along the Eastern Cordillera and Upper Magdalena basins of the Central region.These intrusives crosscut a low-grade metamorphic sequence and are overlain by the Upper Paleozoic sedimentary rocks.Folding, metamorphism and granitic intrusions are probably the result of eastward-directed subduction.This region’s tectonic event is known as the Caparonensis Orogeny.The sedimentary sequences in this area consist of marine black shale and continental red-beds of Devonian age.In some places, this continental Devonian sequence is followed by an Upper Carboniferous (Pennsylvanian) sequence consisting of limestone, conglomerates, sandstone and graphitic shale with abundant marine fauna.Permian rocks are absent in the southern portion of the Central Region.However, farther to the north in the Santander Massif, Serrania de Perija, and Sierra Nevada de Santa Marta, fossiliferous limestone of the Lower Permian age has been reported.Folding and granitic intrusions related to shear zones might represent oblique collision and accretion of Upper Paleozoic rocks during formation of the Pangaea sub-continent. Development of most of the Colombian sedimentary basins began in the Late Triassic during the break-up of Pangaea.Early Jurassic to Lower Cretaceous sediments were deposited in a northwest-southeast-northeast trending highly irregular rift system now underlying the Upper Cretaceous to Neocene sedimentary cover.The post-rifting phase of the system is characterized by the formation of widespread sag due to the thermal subsidence that, together with global eustatic sea level changes during Middle Albian and Turonian times, created organic-matter-rich sediments of the Simiti-Tablazo Tétuan and La Luna source rocks.These formations are responsible for generating most of the hydrocarbons found in Colombia. The Late Cretaceous-Paleocene exhumation of the Central and Eastern Cordilleras was linked to the oblique accretion of oceanic rocks; as a result, a transition from marine, near shore to continental sedimentary deposits took place.Growth unconformities and fluvial siliciclasitic sequences above them characterized by intense volcanic activity in the western edge of the Central Region (Central Cordillera), are linked to a collision event.Consequently, the fluvial deposits of the intermontane basins east and west of the Romeral fault system are rich in volcano-clasitics (e.g. La Paila, Combia, Honda, and Mesa formations).These thick molassic deposits represent the overburden sequences to most of the petroleum systems of the Colombian basins. Initial basin geometry in Colombia was drastically modified by the Campianian and Miocene collision events.The Campianian-Masstrichtian collision of the oceanic rocks to the west gave rise to development of the Colombian foreland-basin system.By Early Miocene, a second major transpression event, produced by the collision of the Central America Island Arc, broke apart the widespread foreland basin system, creating a number of broken-foreland basins.This final configuration is portrayed in the sedimentary basins of Colombia. The Western Region, located west of the Romeral fault system, is composed of mafic and ultra-mafic rocks, deep-water siliceous shale, turbidites and minor carbonates.Their stratigraphic relationship is poorly known so far.The tectonics of this region is complex and some of these complexities are a collage of sedimentary/tectonic units that were highly deformed during oblique collision events. By Campanian-Maastrichtian time, the sequence of the turbiditic sandstone, siliceous mudstone, calcareous sandstone and black and green shale rich in organic matter developed.What is now known as the Nogales Formation is presumably the source rock of the oil seep present in the Patia sub-basin.Most of the geoscientists who have worked in the Western Region believe it to be composed of a still unknown number of allocthonous terranes.The general agreement is that the Western Region is part of the Caribbean plate that moved during the Late Cretaceous from a Pacific Ocean location to its present location.The precise dynamics and kinematics of this paradigm are still poorly understood. An important conclusion of the assumed displacement and diachronous oblique collision of the Western Region against the Continental margin of Western Colombia is the need for new kinematic models to explain the deformation of the Central and Eastern Regions. 11 12 Eastern Llanos Basin Basin Boundaries The Eastern Llanos Basin is located in the Eastern region of Colombia.The northern limit of this basin is the Colombian-Venezuelan border; to the south of the basin extend as far as the Macarena high, the Vaupés Arch and the Precambrian metamorphic rocks that outcrops to the south of the Guaviare River; the eastern limit is marked by the outcrops of the Precambrian plutonic rocks of the Guyana Shield and to the west of the basin is limited by the frontal thrust system (Guaicaramo fault system) of the Eastern Cordillera. Evolution The evolution of the basin started in the Paleozoic with a rifting phase.Siliciclastic sediments were deposited over the crystalline Precambrian basement.From Triassic to Late Cretaceous, the basin was the eastern shoulder of a major rift system. Between the Maastrichtian and Paleocene, this basin became a foreland. From Miocene to recent times, the basin has been a repository of thick molasses deposits.Cretaceous source rocks range from immature to marginally mature within the region to the east of the frontal thrust.The main reservoirs are siliciclastic units of Late Cretaceous and Paleocene age.The thinning of the stratigraphic section and the development of more sand-prone facies towards the Guyana Shield complicate analysis of the individual components of the migration systems within the basin. Hydrocarbon Evidence More than 1,500 MMBO of recoverable oil is officially documented.Two giants (Caño-Limón and Castilla), three major fields (Rubiales, Apiay and Tame Complex) and more than fifty minor fields have been discovered. Source Source rocks for the Llanos Foreland Basin are in fact located beneath the east flank of the Eastern Cordillera.The main source is mixed marine-continental shale of the Gachetá Formation with kerogen types II and III, TOC ranging from 1-3% and 150-300 feet of effective thickness. Migration There have been two migration pulses. The first one occurred during the Upper Eocene-Oligocene.The second began in Miocene times and continues at present. Reservoir The Paleocene Carbonera (C-3, C-5 and C-7) and Mirador sandstones are excellent reservoir units. Within the Cretaceous sequence, several sandstone intervals are also excellent reservoirs. Without exceptions, sedimentary thickness increases in an east to west direction. Porosity decreases in the same direction from 30% to about 10%. Pay thickness varies from a few feet up to 180 feet depending on the location of the well within the basin. API gravity ranges from 12o -42°. Seal The C-8 Unit of the Carbonera Formation has traditionally been considered the regional seal of the basin; yet because of its extension, the best seal is the Carbonera C-2 Unit.The even-numbered Carbonera units are recognized as local seals, as are the Cretaceous Gachetá and Guadalupe formations that may be self-sealing. Trap Exploration drilling has been concentrated on normal, up-to-the-basin (antithetic) faults. Poorly tested reverse fault anticlines, low-relief anticlines and stratigraphic traps (pinch-outs, paleo-highs, channel, etc.) are all high potential exploration targets. Prospectivity This basin has been moderately drilled and subtle stratigraphic traps have not been deeply studied.The southern and eastern portions of the basin are potential areas for hydrocarbon accumulation, where meteoric water forming hydrodynamic traps affects pinch-outs of reservoirs.The south-western part, south of the Castilla Field, is also a highly prospective area. Seismic Data within the Block The Morichito Block is covered by 2-D and 3-D seismic surveys acquired in different campaigns.The 3-D seismic vintages were reprocessed by Hardin and Rincon Energy aiming to obtain different angles of process to develop seismic attributes with stratigraphic characteristics.The 3-D survey was acquired by Petropuli but the characteristics and parameter of acquisition are unknown.In general, the quality of the information is good. The new 3-D seismic survey covering 94 km2 in the northern area of the block was acquired by April 16, 2012.This seismic survey is to target two previously 2-D seismic-defined structures.The seismic field data was sent to Hardin International and the final PSTM (30 x 30 m merged North and original 3-D) was delivered to Rincon Energy on July 16, 2012 for finishing PSTM gather conditioning and attribute generation.This was completed on August 10, 2012.A total of four additional prospects have been identified as Morichito Norte 1, Morichito Norte 2, Morichito 8 and Bototo prospects.The existing Morichito 5 and Morichito 5B ST prospects are also in the current inventory. 13 Figure I-2 Stratigraphic Chart of the Eastern Llanos Basin 14 II Evaluation of the Morichito Block in the Eastern Llanos Basin On January 31, 2012, the Company has acquired Petropuli Ltda., through its wholly-owned subsidiary (Deep Core, Inc.) which has 50% working interest of the Morichito Block.The production is subject to the ANH sliding scale royalty rate for light crude oil (see ANH Royalty Rates) plus Overriding Royalty at 1% of the total production and 4% of the net production. The E&P Contract on the Morichito Block was executed between Petropuli and ANH, on May 31, 2005 conferring hydrocarbon exploration and exploitation rights to the holder.The contracted area is 23,167 hectares (57,247 acres).Five phases of the work program have been fulfilled.Phase 6 is the remaining phase and has been approved by ANH to exchange the drilling of an exploratory well for shooting 94 km2 of 3-D seismic survey in the northern area of the block.This survey is to target two exploration targets in the Carbonera Formations. The first phase of the E&P work program was 16 months in duration and was completed on September 30, 2006 with the re-interpretation of 35 km2 of 3D seismic data and obtaining an environmental license. The second phase was completed with the acquisition of 74 km2 of 3D seismic and the drilling of an exploratory well (Morichito #2) total depth of 6,688 feet (TVD) April 2009.The oil discovered in this well was non-commercial.Additional seismic reprocessing of the 3-D seismic survey has identified five prospects but some of the prospects are deemed too small. The third phase was completed with the drilling of an exploratory well (Morichito #1N) to 6,829 feet in May 2009.The well was completed and six zones were tested in June 2009 but they were non-commercial. The fourth phase was 12 months in duration and was completed with the drilling of an exploratory well (Morichito #5) resulting in an oil discovery in the C7 formation.Extended testing will be conducted in this well in Q3 2012 as the Operator is preparing road access and testing and storage facilities. In the fifth phase, an exploration well was drilled and was not successful. Regional Geology and History of the Morichito Block The Morichito Block is located in the Casanare region (seeFigure I-3), an extensive oil province of the Eastern Llanos Basin with proven petroleum system and production from two giant, (Caño-Limón and Castilla) three major (Rubiales, Apiay and Tame Complex), and more than fifty minor fields.Source rocks in the Basin are in fact located beneath the east flank of the Eastern Cordillera. Mixed marine-continental shales of the Gachetá Formation with kerogen type II and III, TOC ranging from 1-3% and 150-300 feet of effective thickness are the main source.Two pulses of migration have been documented.The first one is during the Upper Eocene-Oligocene.The second pulse of migration started in Miocene time and is continuing at the present.The Paleocene Carbonera (C-3, C-5, and C-7) and Mirador sandstones are excellent reservoir units. Within the Cretaceous sequence several sandstone intervals are also excellent reservoirs. Without exceptions, sedimentary thickness increases in an east to west direction. Porosity decreases in the same direction from 30% to near 10%.Pay thickness varies from a few feet up to 180 feet, depending on the location of the well within the basin.API gravity ranges from 12o to 42º.The C-8 unit of the Carbonera Formation has been traditionally considered as the regional seal of the basin, but because of its extension the best seal is the Carbonera C-2 Unit. The Carbonera even numbered units are recognized as local seals as well as the Cretaceous Gachetá and Guadalupe formations that may be self-sealing.Exploration drilling has been concentrated in normal, up-to-the basin (antithetic) faults.Poorly tested reverse fault anticlines, low-relief anticlines and stratigraphic traps (pinchouts, paleohighs, channels, etc.) are all high potential exploration targets. The average thickness of the Carbonera C7 in the Morichito area, as seen in Morichito #1, Morichito #2 and Guarimena #1 does not exceed 250 gross feet of which the productive section is the uppermost 5 to 10 feet and thickening from northwest to southeast with average porosities in the range of 23% - 25%.The Carbonera sands are expected to have favourable permeability values and connectivity of individual prograding and incised sand bodies is not a great concern so this succession is a secondary exploration target.The Carbonera succession is capped by the regional unconformity that marks the base of the Cordillera Oriental foredeep.The base of this thick succession is a thick shale neck known regionally as León Formation, of Early Miocene age that provides a spectacular top seal for the uppermost Carbonera sands.The rest of the Andean foredeep is a made of sand and shales of no exploration interest.The effective kitchen is interpreted to be some 20+ km to the West, in the foredeep.If that were the case, the Carbonera sands, particularly those immediately below the León shale may turn to be a secondary exploration target, west of the Mirador accumulations. 15 Morichito #1 Well The operator Petro-Canada Oil and Gas Inc. spud the Morichito #1 well February 7, 1990 and reached 6,450 feet (TVD) on February 25, 1990.The sidewall core analysis proved oil shows in the Carbonera C7 and Mirador formations with porosities at 24.9% and 26.0% but with high water saturation at 86.6% and 99.85 respectively.These zones were never tested and the well was plugged and abandoned. Morichito #2 Well This well was drilled by Petropuli in 2006, in the same location of Morichito #1.The well was aiming to reach a monoclinal faulted structure.The structure was tested in the lower part near the oil-water contact leading to the failure of this well.This well was plugged and abandoned. Morichito #5 Well (Discovery Well) The Morichito #5 well was drilled to a total depth of 6,160 feet in March 2010.Three tests by swabbing were conducted as follows: Intervals Barrels of Oil Barrels of Water Testing Time 5,858 – 5,861 feet 5:56 am to 8:41 pm, 2 5,900 – 5,902 feet 5:50 am to 5:49 pm, 2 5,920 – 5,922 feet 0 6:38 am to 4:33 pm, 2 The results of the cement bond log were as follows: Intervals Description 5,857 – 5,864 feet Poor cement bonding 5,901 – 5,905 feet Acceptable 5,920 – 5,923 feet Acceptable There are a number of surrounding fields that produce from the C7 formation.In addition, the C1 from 4,596 to 4,600 feet indicates potential hydrocarbon shows on the sidewall cores and from the electric logs.The C1 Formation has not been tested and this formation is not a producer in the surrounding area.It may be worthwhile to test the C1 Formation at a later date. The Morichito 5 well underwent a five-day production test using a jet pump.The results were as follows: Dates Tested Oil Production, bbl Hours Daily Rate Injection Pressure, psig Jul-27, 2011 1 Jul-28 24 550-600 Jul-29 24 Jul-30 24 1000-1500 Jul-31 24 1600-2000 Aug-01 16 2000-2200 Total 16 Morichito #5B Well This well was spudded on March 18, 2011 and drilled to a measured depth of 6,855 feet (6,664 feet TVD) on April 1, 2011.Electric and cement bond logs were obtained.The petrophysical summary is as follows: Formation Intervals, feet Gross, feet Net, feet Average Porosity
